341 S.W.3d 749 (2011)
Adrian BOWMAN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95118.
Missouri Court of Appeals, Eastern District, Division Three.
May 17, 2011.
Brocca L. Smith, St. Louis, MO, For Movant/Appellant.
Shaun J. Mackelprang, Evan J. Buchheim, Jefferson City, MO, For Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Adrian Bowman (Movant) appeals from the judgment of the motion court denying his Rule 29.15 motion[1] for post-conviction relief from his conviction of and sentence for first-degree murder, first-degree assault, and two counts of armed criminal action after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. McFadden v. State, 256 S.W.3d 103, 105-6 (Mo.banc 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.